           Case 1:21-cv-07631-UA Document 1 Filed 09/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RYDELL LATTA,

                                 Plaintiff,
                                                                  21-CV-4280 (LTS)
                     -against-
                                                                       ORDER
THE STATE OF NEW YORK; THE
DEPARTMENT OF CORRECTION,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff filed this action pro se and is proceeding in forma pauperis (“IFP”). By order

dated May 19, 2021, the Court directed Plaintiff, within sixty days, to submit an amended

complaint. (ECF 4.) Plaintiff failed to file an amended complaint, and on August 6, 2021, the

Court dismissed the complaint for failure to state a claim on which relief may be granted, and

entered judgment. (ECF 5, 6.) On August 16, 2021, Plaintiff filed a notice of appeal to the United

States Court of Appeals for the Second Circuit. (ECF 7.) On the same date, Plaintiff also filed an

amended complaint. (ECF 8.)

       The Court liberally construes the amended complaint as a motion under Fed. R. Civ. P.

59(e) to alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration,

and, in the alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or

order. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy

v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.
           Case 1:21-cv-07631-UA Document 1 Filed 09/13/21 Page 2 of 5




                                           DISCUSSION

A.     Jurisdiction

       Normally, “[t]he filing of a notice of appeal is an event of jurisdictional significance – it

confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982). But Rule 4 of the Federal Rules of Appellate Procedure provides that a

district court has jurisdiction to rule on a motion under Rules 59 or 60 of the Federal Rules of

Civil Procedure after a notice of appeal has been filed, but only if the motion is filed within 28

days after the entry of judgment. Fed. R. App. P. 4(a)(4)(A).

       Here, the Court received Plaintiff’s amended complaint on the same day that he

submitted a notice of appeal and within 28 days after judgment was entered. The Court therefore

has the authority under Rules 59 and 60 to consider his requests.

B.     Motion for Reconsideration

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

                                                  2
           Case 1:21-cv-07631-UA Document 1 Filed 09/13/21 Page 3 of 5




advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       Plaintiff’s submission, which is captioned as an amended complaint, does not address the

deficiencies identified in the original complaint. In fact, the claims asserted in the amended

complaint appear unrelated to the claims included in the original complaint. The original

complaint asserted claims that New York City Department of Correction officials were failing to

protect Plaintiff from the risk of being infected with COVID-19. In the amended complaint,

however, Plaintiff alleges that he was sprayed by mace following an “inmate on inmate incident”

and that he slipped in a puddle of water. (ECF 8, at 2.)

       Plaintiff has therefore failed to demonstrate in his motion that the Court overlooked any

controlling decisions or factual matters with respect to the dismissed action. Plaintiff’s motion

under Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s submission, and even under a liberal interpretation

of his motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.




                                                  3
           Case 1:21-cv-07631-UA Document 1 Filed 09/13/21 Page 4 of 5




       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

C.     Amended Complaint

       Because the allegations and claims asserted in Plaintiff’s amended complaint are

unrelated to the allegations and claims asserted in this action, it appears that Plaintiff intended to

file a new civil action. The Court therefore directs the Clerk of Court to open the amended

complaint in this action (ECF 8) as the complaint in a new civil action. The Clerk of Court is

further directed to docket a copy of this order in the new action.

                                          CONCLUSION

       The Court construes the amended complaint (ECF 8) as a motion for reconsideration, and

denies the motion.

       The Court directs the Clerk of Court to open a new civil action and to docket the

amended complaint in this action (ECF 8) as a complaint in the new action. The Court further

directs the Clerk of Court to docket a copy of this order in the new action.



                                                  4
            Case 1:21-cv-07631-UA Document 1 Filed 09/13/21 Page 5 of 5




         The Court also directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 13, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  5
